 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August   26  , 2014 (the
“Effective Date”), by and among Aoxin Tianli Group, Inc., a British Virgin
Islands corporation (“Buyer”), and each of the parties listed on Schedule A
attached hereto (individually, a “Seller,” collectively, the “Sellers”)

RECITALS
 
A. The Sellers collectively are the record holders and beneficial owners of all
of the issued and outstanding capital stock (the “Capital Stock”), of Wuhan
Optical Valley Orange Technology Co., Ltd., a corporation organized under the
laws of the People’s Republic of China (the “Company”).
 
B. Hubei Aoxin Science & Technology Group Co. Ltd. (“Aoxin Group”) and Guoqiang
Wan are the holders of record and beneficial owners of 27,500,000 shares
representing 55% of the issued and outstanding shares of the Company’s Capital
Stock and Jin Wu is the beneficial owner of 15,000,000 shares representing 30%
of the Company’s issued and outstanding shares of Capital Stock which are
registered in the name of Ting Liu, his friend.  Aoxin Group, Guoqiang Wan, Jin
Wu and Ting Liu are referred to collectively herein as the “Controlling
Shareholders.”
 
C. Hai Liu, the CEO of the Company (the “Management Stockholder”), is the
beneficial owner of 7,500,000 shares representing 15% of the outstanding shares
of the Company’s Capital Stock, which shares are registered in the name of
Li-Na-Deng, his mother.
 
D. The Controlling Stockholders desire to sell to Buyer, and Buyer desires to
purchase from the Controlling Stockholders an aggregate of 40,000,000 shares of
the Company’s Capital Stock, representing 80% of their 85% equity interest in
the Company, with Aoxin Group retaining the remaining 5% equity interest in the
Company.
 
E. The Management Stockholder also wishes to sell to Buyer his equity interest
in the Company, and Buyer is willing to purchase from the Management Stockholder
all 7,500,000 shares of the Company’s Capital Stock held by the Management
Stockholder subject to the Company achieving certain Target Net Income (as
defined herein below) in the fiscal years ending December 31, 2014, 2015 and
2016 (the “Earn Out Period”)..
 
F. As a condition to the sale of their shares, Jin Wu and Ting Liu, and Hai Liu
and Li-Na-Deng have requested that Jin Wu and Hai Liu be granted options to
repurchase their shares of Capital Stock on the terms and conditions set forth
herein.
 
G. At the Effective Date, Buyer will hold of record and be the beneficial owner
of 47,500,000 shares of the Company’s Capital Stock (the “Shares”), constituting
95% of the total issued and outstanding shares of the Company’s Capital
Stock.   
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:
 
Article I.                      Purchase and Sale
 
Section 1.01 Purchase and Sale of the Shares
 
(a) Upon the terms and subject to the conditions of this Agreement, each of the
Sellers hereby assigns, transfers and delivers that number of shares of the
Company (the “Company Shares”) set forth opposite such Seller’s name on Schedule
A attached hereto, which Company Shares shall be free and clear of all liens,
pledges, encumbrances, charges, restrictions or known claims of any kind,
nature, or description (“Liens”).
 
(b) The aggregate purchase price for the Company Shares is (a) 2,149,000 common
shares, par value $0.001 per share, of Buyer (the “Firm Buyer Shares”) payable
to the Controlling Stockholders and (b) 403,000 common shares, par value $0.001
per share, of Buyer payable to the Managing Stockholder (the “Escrow Buyer
Shares”)” and, together with the Firm Buyer Shares, collectively referred to
herein as the “Buyer Shares” or the “Purchase Price”), payable as provided in
Section 1.02 below.
 
(c) The Sellers hereby acknowledge that the distribution of the Buyer Shares
among them has been determined by agreement among them and that the Management
Stockholder has agreed to receive the Escrow Buyer Shares subject to certain
provisions regarding the achievement of Target Net Income amounts during the
Earn Out Period, as provided in Section 1.03 below.
 
Section 1.02 Deliveries by the Parties
 
(a) Buyer herewith delivers the Purchase Price, as follows:
 
(i) With respect to the Controlling Stockholders,  certificates  registered in
the names of the Controlling Stockholders for the number of Firm Buyer Shares
set opposite the name of the Controlling Stockholder on Schedule A attached
hereto.  The Firm Buyer Shares issued to each Controlling Shareholder shall not
be transferable by the holder thereof prior to September 1, 2015; and
 
(ii) With respect to the Management Stockholder, certificate(s) registered in
the name of the Management Stockholder for the Escrow Buyer Shares, with any
required transfer stamps affixed thereto, deposited in escrow, to be held in
escrow, until ultimately released and disbursed in accordance with and subject
to the terms and provisions of the Earn Out provisions set forth in Section 1.03
below.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Sellers shall each deliver, or cause to be delivered, to Buyer:
 
(i) certificates for the number of Company Shares set opposite their names on
Schedule A, in appropriate form, duly endorsed or accompanied by stock powers
duly endorsed, and with any required transfer stamps affixed thereto, together
with all other documents and instruments necessary to vest in Buyer all of such
Seller’s right, title and interest in and to the Company Shares, free and clear
of all Liens (other than restrictions arising pursuant to applicable securities
laws);
 
(ii) the Company’s Corporate minute book, bank statements, invoices from
previous periods, Tax statements, and miscellaneous historical documents; and
 
(iii) written resignations, substantially in the form attached as Exhibit B
hereto, of certain officers of the Company and each director of the Company, all
effective as of the date hereof.
 
Section 1.03 Earn Out Payment
 
(a) At the Effective Date, Buyer shall deposit the Escrow Buyer Shares in
escrow, in certificated form (the “Escrowed Certificate”), evidencing
collectively an aggregate of 403,000 common shares of Buyer.
 
(b)  On or before March 15 of 2015, 2016 and 2017 of each year the parties shall
cause the Company to have prepared a consolidated income statement for the
Company and its subsidiaries for the immediately preceding year (the “Company
Income Statement”).  The Company Income Statement shall be prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
consistently applied.  For purpose of this Agreement, “Net Income” for any year
shall mean the Company’s net income, inclusive of non-recurring items, as shown
on the Company Income Statement for such year and, for the avoidance of doubt,
shall reflect the Company’s (i) gross yearly revenue minus (ii) the sum of all
of the expenses on the Company Income Statement, including, without limitation,
cost of goods sold, selling, general and administrative expenses, taxes, and
interest, and a reasonable amount reflective of the cost of being a public
company for such fiscal year, on a consolidated basis, using the Company Income
Statement.  For the avoidance of doubt, for purposes of determining the
Company’s Net Income for 2014, the Company Income Statement shall include the
operations of the Company for the period from January 1, 2014 through to
December 31, 2014.
 
(c) The Target Net Income amount for each of 2014, 2015 and 2016 is set forth on
Schedule B.  For each fiscal year, there shall be computed a fraction (expressed
as a decimal) equal to the actual Net Income for such year over the Target Net
Income for such year provided that in any fiscal year in which the Net Income
equals or exceeds 90% of the Target Net Income, the fraction shall be deemed to
be 1.  For example, if the Net Income for 2014 is RMB 2.34 million, the fraction
for such year shall be 1.  The number of shares to be delivered to the
Management Stockholder shall be determined in 2017 and shall be equal to the
product of (i) the product of the fractions for each fiscal year times (ii) the
number of shares issuable to such Management Shareholder.
 
 
 

--------------------------------------------------------------------------------

 
 
For example, if the Net Income for 2014, 2015 and 2016 are RMB2.34million,
RMB6.9million and RMB8.4million, respectively, the number of shares to be
delivered to the Management Stockholder would be 322,400 determined as follows:
 
(2.34  x 6.9 x 8.4) x 403,000 = number of shares, except that both 2.34/2.60 and
6.9/6.8 shall be deemed to be equal to 1,
                                 2.60     6.8    10.5                                                                       so
the formula is:
 
 (1 x 1 x 0.8) x 403,000 = number of shares, or 0.8 x 403,000 = 322,400.
 
(d) Upon computation of the Net Income and the amount of shares due the
Management Stockholder in 2017, the Buyer shall direct the escrow agent to
deliver the shares due to the Management Stockholder and return the balance to
the Buyer’s authorized but unissued shares.  If the Net Income for 2014 or 2015
is less than 90% of the Target Net Income for such years, so it is inevitable
that the Management Stockholder will receive less than the 403,000 shares, the
parties shall direct the escrow agent to return to the Buyer the number of
shares which the Management Stockholder is no longer eligible to receive.
 
(e) Until such time as released from escrow and disbursed to the Management
Stockholder in accordance with an Earn Out Payment, the Escrowed Certificate
shall be deemed to be owned by the Management Stockholder and he shall receive
any dividends or other distributions thereon and shall have the right to vote
such shares or exercise such other rights as he may hold as a shareholder of
Buyer.
 
(f)           (i) If the Target Net Income has been met for all three years, the
Management Stockholder shall have the option, exercisable for a period of three
months (the “Option Period”) commencing March 16 and terminating June 15, 2017,
to purchase from Buyer up to 7,500,000 shares of the Capital Stock of the
Company as appropriately adjusted to reflect any recapitalization,
reorganization, merger, consolidation of stock by OV subsequent to the date
hereof (the “Management OV Shares”).


(ii) If the Target Net Income has been met for all three years and Jin Wu and
Ting Liu have not sold or otherwise transferred any of the 806,000 Firm Buyer
Shares issued to them pursuant hereto then Jin Wu shall have the option,
exercisable during the Option Period, to purchase from Buyer up to 15,000,000
shares of the Capital Stock of the Company as appropriately adjusted to reflect
any recapitalization, reorganization, merger or consolidation of OV subsequent
to the date hereof (the “Jin Wu OV Shares” and collectively with the Management
OV Shares, the “OV Shares”).


(iii) If either the Management Stockholder or Jin Wu exercises his option to
acquire OV Shares, he must use the Firm Buyer Shares or the Escrow Buyer Shares
(“Issued Shares”) issued to him pursuant hereto to pay all or a portion of the
purchase price of his OV shares and the Issued Shares and the OV Shares will be
valued at the FMV thereof.  If the FMV of all of the Issued Shares of Management
Stockholder or Jin Wu is less than the FMV of all of the OV Shares he may
acquire, he shall pay for such portion of the OV Shares he desires to acquire by
delivering an equal portion of his Issued Shares and shall not be required to
pay any other consideration for his OV Shares.  For example, if the FMV of the
Issued Shares held by Jin Wu is less than the FMV of the OV Shares he may
acquire ½ of such OV Shares by transferring to Aoxin Tianli ½ of his Issued
Shares and he shall not be required to deliver any additional consideration.  If
the FMV of all of the OV Shares to be acquired by either Management Stockholder
or Jin Wu is less than the FMV of his Issued Shares, then he need only deliver
to Aoxin Tianli such portion of his Issued Shares as has a FMV equal to the OV
shares he desires to acquire and may retain the balance of his Issued
Shares.   Should the Management Stockholder or Jin Wu desire to exercise his
option he shall do so by giving notice to the Buyer in accordance with the
notice provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)  For purposes hereof, the FMV of either the Issued Shares or the OV Shares,
at any date shall be deemed to be the last reported sale price, or, in case no
such reported sale takes place on such day, the average of the last reported bid
and asked prices for such day, in either case as officially reported by the
principal securities exchange, if any, on which such shares are listed or
admitted to trading, or, if the Issued Shares or the OV Shares, as the case may
be, are not listed or admitted to trading on any exchange, the average closing
sale price as furnished by a regulated reporting agency if such shares are
regularly traded in an “over the counter” market, or if such shares are not
listed on an exchange or regularly quoted in an over the counter market, as
determined in good faith by resolution of the Board of Directors of Aoxin
Tianli, based on the best information available to it. Solely for the purposes
of this Section, FMV shall be calculated as the average of the last reported
sales price or the average of the last reported bid and asked prices, as the
case may be, for each of the five trading days immediately preceding the date on
which a notice of exercise of his option is given by either the Management
Stockholder or Jin Wu.


If due to a lack of a trading market for the Issued Shares or the OV Shares, it
is necessary for the Board of Aoxin Tianli to determine their FMV, the Board
shall, within twenty (20) days after a request for such determination by the
Management Stockholder or Jin Wu, make such determination in good faith and
shall provide the Management Stockholder and Jin Wu with a reasonably detailed
written summary of the analysis used by the Board to determine such amount (the
“Initial Notice”).  If the Management Stockholder or Jin Wu disagrees with the
Board’s determination of FMV as set forth in the Initial Notice, he (the
“Disputing Party”) shall deliver to the Board notice of such dispute within ten
(10) days of receipt of the Initial Notice (a “Dispute Notice”).


The Board and the Disputing Party shall then negotiate in good faith for ten
(10) days (or for such longer period as they mutually agree) in an effort to
reach agreement on FMV.  If such negotiation is unsuccessful, the Board and
Disputing Party shall promptly designate an Appraiser nationally recognized in
China (and, if the parties are unable to agree upon an Appraiser within seven
(7) days of the end of such negotiation period, either the Disputing Party or
the Board may apply to the relevant court in Hubei and ask it to appoint such
Appraiser, and the Person so appointed by the Court shall be the Appraiser).
 
 
 

--------------------------------------------------------------------------------

 
 
On the fifth (5th) day after appointment of the Appraiser, the Disputing Party
and the Board shall simultaneously deliver to the Appraiser a written notice of
its final determination of FMV (each, a “Valuation Notice”).  The Appraiser
shall be instructed to determine, within thirty (30) days of its receipt of all
Valuation Notices, which of the FMVs submitted by the Board and the Disputing
Party in its Valuation Notice is closer to the actual FMV, and whichever is
determined to be closer shall be the final FMV, as applicable.  In making such
determination, the Appraiser (x) shall be instructed that the initial
determination of FMV set forth in the Initial Notice shall not be used as
evidence of the actual FMV or the correctness of the Board’s or the Disputing
Party’s determination of FMV set forth in the Valuation Notice and (y) may
request additional submissions information from the Board or Disputing
Party.  Such Appraiser’s decision will be final and binding on the parties and
the costs for the appraisal will be borne by the party whose FMV was not
determined by the Appraiser to be closer to the actual FMV.


(v) The right of the Management Stockholder or Jin Liu to exercise the option
granted herein shall terminate immediately if he or, in the case of Ting Liu,
Jin Wu, for any reason, is no longer employed by the Company or a member of its
Board of Directors.

(vi)  If the Management Stockholder and Jin Wu both exercise their options, no
matter when actually exercised they will be deemed  have been exercised on the
same date.


(g) No later than the end of the first quarter of 2016 the Buyer will adopt a
Stock Option Incentive Plan.
 
Article II.              REPRESENTATIONS AND WARRANTIES REGARDING SHARES AND
AGREEMENT
 
Each Seller represents and warrants to Buyer as of the date hereof that the
statements contained in this Article II are true and correct:
 
Section 2.01 Title to Shares.
 
(a) Seller has good and valid title to the Company Shares set opposite such
Seller’s name on Schedule A attached hereto, free and clear of all (other than
encumbrances arising pursuant to applicable securities laws).  Upon delivery of
any certificate or certificates duly assigned, representing the same as herein
contemplated and/or upon registering of Buyer as the new owner of such Company
Shares in the share register of the Company, Buyer will receive good title to
such Company Shares, free and clear of all Liens.
 
(b) Other than this Agreement, the Company Shares are not subject to any voting
trust agreement or other contract, lease, license, indenture, note, bond,
agreement, concession, franchise or other instrument (“Contract”), including any
Contract restricting or otherwise relating to the voting, dividend rights or
disposition of the Company Shares.
 
Section 2.02 Capacity and Enforceability.
 
Seller has the necessary legal right, power and capacity to execute, deliver and
perform under this Agreement and the transactions contemplated hereby.   This
Agreement has been duly executed and delivered by Seller and, assuming due
authorization, execution and delivery by Buyer, constitutes Seller’s legal,
valid and binding obligation, enforceable against him in accordance with its
terms.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.03 No Conflicts; Consents.
 
(a) The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which Seller is a party or to which any of their properties or operations are
subject, or result in the creation of any Lien on the Company Shares.
 
(b) No material consent, approval, waiver, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
Governmental Authorization from, any Federal, state, local, tribal or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”) is required to be obtained or made by Seller
in connection with the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated by this Agreement.
 
Section 2.04 Purchase of Shares for Investment
 
(a) The shares acquired by Sellers pursuant to this Agreement are being acquired
as an investment for Sellers’ own account and not as a nominee or agent, and not
with a view to any public distribution thereof.  No Seller shall offer to sell
or otherwise dispose of, or sell or otherwise dispose of, the Shares so acquired
by it in violation of any of the registration requirements of the Securities Act
of 1933, as amended (the “Securities Act”).
 
(b) Each Seller which is to receive shares represents and warrants that such
Seller (i) can bear the economic risk of such Seller’s respective investments,
and (ii) possesses such knowledge and experience in financial and business
matters that such Seller is capable of evaluating the merits and risks of the
investment in the Buyer and its securities.
 
(c) No Seller which is to receive shares is a “U.S. Person” as defined in Rule
902(k) of Regulation S of the Securities Act (“Regulation S”) and understands
that the shares to be issued to him are not registered under the Securities Act
and that the issuance thereof to such Seller is intended to be exempt from
registration under the Securities Act pursuant to Regulation S.  No Seller has
any intention of becoming a U.S. Person.  At the time of the origination of
contact concerning this Agreement and the date of the execution and delivery of
this Agreement, the Buyer and Sellers were outside of the United States.  Each
certificate representing the shares to be issued to Sellers shall be endorsed
with the following legends, in addition to any other legend required to be
placed thereon by applicable federal or state securities laws:
 
“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
 
 

--------------------------------------------------------------------------------

 
 
“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
In addition, the following legend will appear only on the certificates
representing the shares issued to the Controlling Shareholders:
 
“TRANSFER OF THESE SECURITIES PRIOR TO SEPTEMBER 1, 2015 IS PROHIBITED.”
 
 Each Seller understands that the shares to be acquired by him may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Shares or any available exemption from
registration under the Securities Act, the Shares may have to be held
indefinitely.
 
Section 2.05 No Broker.
 
No broker, investment banker, financial advisor or other person, is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with this Agreement or the transactions contemplated hereby based
upon arrangements made by or on behalf of Seller.
 
Article III.               REPRESENTATIONS AND WARRANTIES REGARDING COMPANY
 
The Sellers, jointly and severally, represent and warrant to Buyer as of the
date hereof that the statements contained in this Article III are true and
correct:
 
Section 3.01 Organization.
 
The Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized and has full corporate power
and authority and possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable it to own, lease or otherwise
hold and operate its properties and assets and to conduct its businesses as
presently conducted.  The Company is duly qualified to do business in each
jurisdiction where the nature of its business or its ownership, operation or
leasing of its properties make such qualification necessary.
 
Section 3.02 Capitalization.
 
(a) The Company’s authorized and outstanding capitalization consists of 50
million shares of capital stock.   The Shares to be acquired by Buyer constitute
95% of the issued and outstanding shares of Capital Stock of the Company and are
duly authorized, validly issued, fully paid and non-assessable and were not
issued in violation of any applicable foreign, federal or state securities laws,
of the Company’s organizational documents, or of any preemptive or other rights
of any Person.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) There are no (i) outstanding options, warrants, puts, calls, convertible
securities, preemptive or similar rights, (ii) bonds, debentures, notes or other
indebtedness having general voting rights or that are convertible or
exchangeable into securities having such rights, or (iii) subscriptions or other
rights, agreements, arrangements, or commitments of any character, relating to
the issued or unissued Capital Stock of, or other equity interests in, the
Company or obligating the Company to issue, transfer, deliver or sell any
options or Capital Stock of, or other equity interest in, the Company or
securities convertible into or exchangeable for such shares or equity interests,
or obligating the Company to grant, extend or enter into any such option,
warrant, call, subscription or other right, agreement, arrangement or commitment
for such equity interest.  There are no outstanding obligations of the Company
to repurchase, redeem or otherwise acquire any capital stock of, or other equity
interests in, the Company or to provide funds to make any investment (in the
form of a loan, capital contribution or otherwise) in any other entity.
 
(c) There are not any registration rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which the
Company is a party or by which it is bound with respect to any equity security
of any class of the Company, and there are no agreements to which the Company is
a party, or which the Company has knowledge of, which conflicts with this
Agreement or the transactions contemplated herein or otherwise prohibits the
consummation of the transactions contemplated hereunder.
 
(d) The Company has not entered into any other agreements or commitments to
issue any Capital Stock or ratified any future split, combination or
reclassification of the Capital.
 
Section 3.03 Subsidiaries; Equity Interests of the Company
 
(a) Except for its interests in the subsidiary set forth on Schedule C (the
“Subsidiary”), the Company does not as of the date of this Agreement own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.  All
the outstanding equity interests of the Subsidiary directly or indirectly held
by the Company have been validly issued and are fully paid, nonassessable and
owned by the Company, free and clear of Liens. The Company owns all of the
outstanding capital stock of each Subsidiary.
 
(b) The Subsidiary is validly existing and in good standing under the Laws of
the jurisdiction of its formation, has all requisite power to own, lease and
operate its properties and to carry on its business as currently conducted and
as proposed to be conducted, and is duly qualified to do business and is in good
standing in each jurisdiction in which it owns or leases property or conducts
any business so as to require such qualification.
 
(c) There are no obligations, contingent or otherwise, of the Company to provide
funds to or make any investment (in the form of a loan, capital contribution or
otherwise) in any Person.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.04 No Conflicts; Authorizations
 
(a) The execution and delivery of this Agreement by the Sellers does  not, and
the consummation by Sellers of the transactions contemplated hereby (in each
case, with or without the giving of notice or lapse of time, or both) will not,
directly or indirectly, (i) violate the provisions of any of the organizational
documents of the Company or the Subsidiary, (ii) violate or constitute a
default, an event of default or an event creating rights of acceleration,
termination, cancellation, imposition of additional obligations or loss of
rights, or require a consent to assignment, under any Contract to which the
Company or the Subsidiary is a party, or by which the Company or the Subsidiary
or any of their respective assets is bound, (iii) violate or conflict with any
Law applicable to the Company or any Subsidiary, or give any Governmental Entity
or other Person the right to challenge any of the transactions contemplated by
this Agreement, or (iv) result in the creation of any Liens upon any of the
assets owned or used by the Company or the Subsidiary.
 
(b) No Authorization or registration, declaration or filing with, or notice to,
any Governmental Entity or other Person is required by or with respect to the
Company or the Subsidiary in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.
 
Section 3.05 Financial Statements
 
(a) The Sellers have made available to Buyer true and complete copies of (i) the
consolidated balance sheets of the Company as of December 31, 2013, and June 30,
2014, and the related consolidated statement of operations, changes in the
Company’s equity and cash flows for the fiscal year ended December 31, 2013, and
the six month period ended June 30, 2014 (such financial statements, the
“Company Financial Statements”).
 
(b) The Company Financial Statements (i) fairly present in all material respects
the consolidated financial condition and the consolidated results of operations,
changes in the Company’s equity, and cash flows of the Company as of the
respective dates of, and for the periods referred to in, the Company Financial
Statements and (ii) have been prepared in accordance with GAAP, applied on a
consistent basis during the periods involved.  The Financial Statements are
based on the books and records of the Company and the Subsidiary and fairly
present the financial condition of the Company on a consolidated basis as of the
respective dates they were prepared and the results of the operations of the
Company for the periods indicated.
 
Section 3.06 No Undisclosed Liabilities
 
(a) The Company and the Subsidiary have no liabilities, obligations or
commitments of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise,
except (a) those which are adequately reflected or reserved against in the
Company Financial Statements as of the respective dates thereof, and (b) those
which have been incurred in the ordinary course of business and consistent with
past practice since June 30, 2014 and which are not, individually or in the
aggregate, material in amount.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.07 Inventory
 
(a) All inventory of the Company and the Subsidiary (including materials,
supplies, parts, work-in-process and finished goods) is of a quality, quantity
and condition useable or saleable in the ordinary course of business. None of
such inventory is obsolete and no write-down of such inventory has been made or
should have been made in the period since June 30, 2014. The quantities of each
item of inventory are not excessive and are reasonable in the present
circumstances of the Company and its Subsidiary. All work-in-process and
finished goods inventory is free of any defect or other deficiency.
 
Section 3.08 Taxes
 
The Company has filed all foreign, national, municipal, provincial, local tax
returns of any kind whatsoever, including its VAT returns, required to be filed
by the date hereof.  Each of such tax returns reflects the taxes due for the
period covered thereby and the Company has paid all such amounts. The Company
has no liabilities with respect to the payment of any taxes (including any
deficiencies, interest or penalties), except for taxes accrued but not yet due
and payable.
 
Section 3.09 Books and Records
 
All of the books and records of the Company are complete and accurate in all
material respects and have been maintained in the ordinary course and in
accordance with applicable laws and standard industry practices with regard to
the maintenance of such books and records.  The records, systems, controls, data
and information of the Company and its subsidiaries are recorded, stored,
maintained and operated under means (including any electronic, mechanical or
photographic process, whether computerized or not) that are under the exclusive
ownership and direct control of the Company or its accountants (including all
means of access thereto and therefrom).
 
Section 3.10 Compliance with Law
 
The Company is in compliance with all laws applicable to it and the conduct of
its business as currently conducted.  The Company is not in conflict with, or in
default or violation of, nor has it received any notice of any conflict with, or
default or violation of, (a) any applicable law by which the Company or any of
its property or assets is bound or affected, or (b) any agreement to which the
Company was a party or by which the Company or any property, asset or right of
the Company was bound or affected, except, in each case, for any such conflicts,
defaults or violations that would not reasonably be expected to have a material
adverse effect.
 
Section 3.11 Business Operations and Assets.
 
(a) Each of the Company and its Subsidiary owns, holds or lawfully uses in the
operation of its business all Authorizations which are necessary for it to
conduct its business as currently conducted or for the ownership and use of the
assets owned or used by the Company or the Subsidiary in the conduct of its
business free and clear of all Liens. Such Authorizations are valid and in full
force and effect and none of such Authorizations will be terminated or impaired
or become terminable as a result of the transactions contemplated by this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) All real property used in or necessary for the conduct of the businesses and
operations of the Company and its Subsidiary as currently conducted and as
proposed to be conducted is in suitable condition and currently owned in fee or
leased by the Company and the Subsidiary, with good and marketable title or
exclusive possession thereto. No Governmental Entity having the power of eminent
domain over the real property has commenced or, to Sellers’ Knowledge, intends
to exercise the power of eminent domain or a similar power with respect to all
or any part of such real property.
 
(c) All buildings, plants, leasehold improvements, structures, facilities,
equipment and other items of tangible property and assets which are owned,
leased or used by the Company or the Subsidiary are structurally sound, are in
good operating condition and repair (subject to normal wear and tear given the
use and age of such assets), are usable in the ordinary course of business and
conform [in all material respects] to all Laws and Authorizations relating to
their construction, use and operation.
 
(d) All contracts, agreements, franchises, license agreements, and other
commitments to which the Company or any Subsidiary is party or is bound as of
the date hereof necessary for the conduct of the businesses and operations of
the Company and its Subsidiaries as currently conducted and as proposed to be
conducted (the “Material Contracts”) constitutes a valid and binding obligation
of the Company or Subsidiary and, to the Sellers’ Knowledge, the other parties
thereto; (b) assuming such Material Contract is a valid and binding obligation
of and enforceable against the other parties thereto, is enforceable against the
Company or the Subsidiary, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity and (c) neither the Company nor the Subsidiary is in breach
or default, and no event has occurred which, with due notice or lapse of time or
both, would constitute a breach or default by the Company or the Subsidiary,
under any Material Contract, and neither the Company nor Subsidiary has given
notice of a material breach or material default of any material provision
thereof to any other party thereto.
 
Section 3.12 Absence of Certain Changes or Events
 
Since June 30, 2014:
 
(a) the Company and its Subsidiary has been operated in the ordinary course of
business as was operated in the past with no extraordinary actions or
transactions.
 
(b) there has not been: (A) any material adverse change in the business,
operations, properties, assets or condition of the Company or its Subsidiary or
(B) any damage, destruction or loss to the Company (whether or not covered by
insurance) materially and adversely affecting the business, operations,
properties, assets or condition of the Company or its Subsidiary;
 
(c) the Company has not: (A) amended its organizational documents; (B) declared
or made, or agreed to declare or make any payment of dividends or distributions
of any assets of any kind whatsoever to Buyers or purchased or redeemed, or
agreed to purchase or redeem, any of its capital stock; (C) waived any rights of
value which in the aggregate are outside of the ordinary course of business or
material considering the business of the Company; (D) made any material change
in its method of management, operation, or accounting; (E) entered into any
transactions or agreements of any kind or nature outside the ordinary course of
business; (F) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or  termination pay to any
present or former officer or employee; (G) borrowed any money from the Sellers
or (H) made any material change to a material contract by which the Company or
any of  its assets is bound;
 
 
 

--------------------------------------------------------------------------------

 
 
(d) the Company and its Subsidiary have not: (A) borrowed or agreed to borrow
any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent); (B) paid or agreed to pay any material
obligations or liabilities (absolute or contingent) other than current
liabilities reflected in or shown on the most recent balance sheet and current
liabilities incurred since that date in the ordinary course of business and
professional and other fees and expenses in connection with the preparation of
this Agreement and the consummation of the transactions contemplated hereby; or
(C) sold or transferred, or agreed to sell or transfer any of its assets,
properties or rights or canceled, or agreed to cancel, any debts or claims; and
 
(e) the Company and its Subsidiary did not become subject to any law or
regulation, which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
the Company as described in its financial statements.
 
Section 3.13 Litigation
 
There are no actions, suits, orders, proceedings or investigations pending or,
to the Sellers’ Knowledge threatened by or against the Company or its Subsidiary
or affecting the Company, its Subsidiary or their respective properties, at law
or in equity, before any court or other governmental authority or
instrumentality, domestic or foreign, or before any arbitrator of any kind.  The
Company has no knowledge of any default on its part with respect to any
judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental authority or instrumentality or any
circumstance, which after reasonable investigation would result in the discovery
of such default.
 
Section 3.14 Product Warranty
 
There are no warranties (express or implied) outstanding with respect to any
products currently or formerly manufactured, sold, distributed, provided,
shipped or licensed (“Products”), or any services rendered, by the Company or
the Subsidiary, beyond that set forth in the standard conditions of sale or
service.  Each Product manufactured, sold, distributed, provided, shipped or
licensed, or service rendered, by the Company or the Subsidiary has been in
conformity with all applicable contractual commitments and warranties. There are
no material design, manufacturing or other defects, latent or otherwise, with
respect to any Products and such Products are not toxic when used in accordance
with their intended use. Each Product that has been manufactured, sold,
distributed, provided, shipped or licensed prior to the date hereof contains all
warnings required by applicable Law and such warnings are in accordance with
reasonable industry practice.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.15 Labor and Employment Matters
 
(a) As of the date hereof, the Company is not a party to and has no obligation
to perform (absolute or contingent) under any oral or written: (i) profit
sharing, bonus, deferred compensation, stock option, severance pay, pension
benefit or retirement plan, (ii) agreement, contract, commitment or indenture
relating to the borrowing of money, (iii) guaranty of any obligation; (iv)
collective bargaining agreement; or (v) agreement with any present or former
officer or director of the Company.
 
(b) None of the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement (alone or in conjunction with
any other event) will (i) entitle any Company personnel to any material
compensation or benefit under any employee or other benefit plan, (ii)
accelerate the time of payment or vesting, or trigger any payment or funding, of
any material compensation or benefits or trigger any other material obligation
under any employee or other benefit plan or (iii) result in any breach or
violation of or default under or limit the Company’s right to amend, modify or
terminate any material Benefit Plan or material Benefit Agreement.
 
(c) Neither the Company nor the Subsidiary is a party or subject to any labor
union or collective bargaining agreement. There have not been since
establishment and there are not pending or threatened any labor disputes, work
stoppages, requests for representation, pickets, work slow-downs due to labor
disagreements or any actions or arbitrations which involve the labor or
employment relations of the Company or the Subsidiary. No event has occurred or
circumstance exist that may provide the basis of any work stoppage or other
labor dispute.
 
Section 3.16 Completeness of Disclosure
 
No representation or warranty by any Seller in this Agreement, and no statement
made by any Seller in any certificate or other document furnished or to be
furnished to Buyer pursuant hereto, or in connection with the negotiation,
execution or performance of this Agreement, contains any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not misleading.  Except as specifically set forth in this Agreement, there are
no facts or circumstances of which any Seller is aware that could be expected to
have, individually or in the aggregate, a material adverse effect on the
condition (financial or otherwise), operations, prospects or results of
operations of the Company and its Subsidiary taken as a whole.
 
 
Article IV.             REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Sellers that each statement contained in this
Article IV is true and correct as of the date:
 
Section 4.01 Organization and Good Standing
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
corporate power to own, lease and operate its properties and to carry on its
business as now being conducted.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.02 Authority and Enforceability
 
Buyer has the requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of Buyer.
This Agreement has been duly executed and delivered by Buyer and, assuming due
authorization, execution and delivery by Seller, constitutes the valid and
binding obligation of Buyer, enforceable against it in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, and (b) the availability of injunctive
relief and other equitable remedies.
 
Section 4.03 No Conflicts; Authorizations
 
(a) The execution and delivery of this Agreement by Buyer do not, and the
consummation of the transactions contemplated hereby by Buyer will not, (i)
violate the provisions of any of the organizational documents of Buyer, (ii)
violate any Contract to which Buyer is a party, (iii) to the knowledge of Buyer,
violate any Law of any Governmental Entity applicable to Buyer on the date
hereof, or (iv) to the knowledge of Buyer, result in the creation of any Liens
upon any of the assets owned or used by Buyer, except in each such case where
such violation or Lien would not reasonably be expected to impair materially the
ability of Buyer to perform its obligations under this Agreement or consummate
the transactions contemplated hereby.
 
(b) No Authorization or Order of, registration, declaration or filing with, or
notices to any Governmental Entity is required by Buyer in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 4.04 SEC Filings; Financial Statements. 
 
(a) Buyer has made available to the Management Stockholder a correct and
complete copy, or there has been available on EDGAR, copies of each report,
registration statement and definitive proxy statement filed by Buyer with the
SEC since December 31, 2011 (the “SEC Reports”), which are all the forms,
reports and documents required to be filed by Buyer with the SEC since December
31, 2011.  As of their respective dates, the SEC Reports: (i) were prepared in
accordance and complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SEC Reports, and (ii) did
not at the time they were filed (and if amended or superseded by a filing prior
to the date of this Agreement then on the date of such filing and as so amended
or superseded) contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(b)  Included in the SEC Reports are (i) the audited balance sheets of the
Company as of December 31, 2013 and December 31, 2012 and the related audited
statements of operations, stockholders’ equity and cash flows for December 31,
2013 and December 31, 2012, together with the notes to such statements and the
opinion of its independent certified public accountants, with respect thereto;
and (ii) the unaudited balance sheet of the Company as of June 30, 2014 and the
related unaudited statements of operations, stockholders’ equity and cash flows
for the six months and three months ended June 30, 2014 and June 30, 2013,
together with the notes to such statements.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Each set of financial statements (including, in each case, any related notes
thereto) contained in the SEC Reports comply as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, were
prepared in accordance with U.S. GAAP applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto) and each
fairly presents in all material respects the financial position of Buyer at the
respective dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
were or are subject to normal adjustments which were not or are not expected to
have a  material adverse effect upon the business, prospects, management,
properties, operations, condition (financial or otherwise) or results of
operations of Buyer, taken as a whole. The balance sheets of Buyer included in
the SEC Reports are true and accurate and present fairly as of their respective
dates the financial condition of Buyer.  The statements of operations,
stockholders’ equity and cash flows reflect fairly the information required to
be set forth therein by generally accepted accounting principles.
 
Section 4.05 Capitalization; Stock Consideration.
 
(a) Buyer’s authorized capitalization consists of 50,000,000 shares of common
stock, par value $0.001 per share, and is in the process of being increased to
100,000,000 shares of common stock, $0.001 per share.  Except as provided in
this Agreement with respect to the Stock Consideration, the outstanding common
stock of Buyer  is as set forth in the most recent SEC Report and there are
no (i) outstanding options, warrants, puts, calls, convertible securities,
preemptive or similar rights, (ii) bonds, debentures, notes or other
indebtedness having general voting rights or that are convertible or
exchangeable into securities having such rights, or (iii) subscriptions or other
rights, agreements, arrangements, or commitments of any character, relating to
the issued or unissued capital stock of, or other equity interests in, Buyer or
obligating Buyer to issue, transfer, deliver or sell any options or common stock
of, or other equity interest in, Buyer or securities convertible into or
exchangeable for such shares or equity interests, or obligating Buyer to grant,
extend or enter into any such option, warrant, call, subscription or other
right, agreement, arrangement or commitment for such equity interest, are all,
as of the dates thereof, as described in the SEC Reports.  There are no
outstanding obligations of Buyer to repurchase, redeem or otherwise acquire any
capital stock of, or other equity interests in, Buyer or to provide funds to
make any investment (in the form of a loan, capital contribution or otherwise)
in any other entity.
 
(b) The Stock Consideration, when issued, and then released and delivered to any
Management Stockholder in accordance with the terms of the Earn Out Payment
provisions of this Agreement, will be duly and validly issued, fully paid and
non-assessable, free from any Liens (except for any restrictions on transfer
under applicable securities and other Laws).  The issuance of the shares of
Buyer’s common stock constituting the Stock Consideration pursuant to this
Agreement is not subject to any preemptive rights, rights of first refusal or
similar rights.
 
Section 4.06 Brokers or Finders
 
No broker, investment banker, financial advisor or other person, is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with this Agreement or the transactions contemplated hereby based
upon arrangements made by or on behalf of Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
Article V.              INDEMNIFICATION
 
Section 5.01 Survival
 
(a) All representations and warranties contained in this Agreement, or in any
Schedule, certificate or other document delivered pursuant to this Agreement,
shall survive the Closing for a period of 18 months, except for those
representations and warranties related to taxes and employee benefit plans,
which shall survive the Closing until 60 days after the expiration of the
applicable statute of limitations period (after giving effect to any waivers and
extensions thereof).
 
(b) The period for which a representation or warranty, covenant or agreement
survives the Closing is referred to herein as the “Applicable Survival Period.”
In the event a Notice of Claim for indemnification under Section 5.02 is given
within the Applicable Survival Period, the representation or warranty, covenant
or agreement that is the subject of such indemnification claim (whether or not
formal legal action shall have been commenced based upon such claim) shall
survive with respect to such claim until such claim is finally resolved. The
Indemnitor shall indemnify the Indemnitee for all Losses (subject to the
limitations set forth herein, if applicable) that the Indemnitee may incur in
respect of such claim, regardless of when incurred.
 
Section 5.02 Indemnification by Seller
 
Sellers shall jointly and severally indemnify and defend Buyer and its
Affiliates (including, following the Closing, the Company and the Subsidiary)
and their respective members, managers, officers, directors, employees, agents,
successors and assigns (the “Buyer Indemnitees”) against, and shall hold them
harmless from, any and all losses, damages, claims (including third party
claims), charges, interest, penalties, Taxes, diminution in value, costs and
expenses (including legal, consultant, accounting and other professional fees;
collectively, “Losses”) resulting from, arising out of, or incurred by any Buyer
Indemnitee in connection with, or otherwise with respect to:
 
(a) the failure of any representation and warranty or other statement by any
Seller contained in this Agreement, or any certificate or other document
furnished or to be furnished to Buyer in connection with the transactions
contemplated by this Agreement, to be true and correct in all respects as of the
date of the Effective Date;
 
(b) any breach of any covenant or agreement of any Seller contained in this
Agreement, or any certificate or other document furnished or to be furnished to
Buyer in connection with the  transactions contemplated by this Agreement; and
 
(c) any fees, expenses or other payments incurred or owed by any Seller, the
Company or the Subsidiary to any agent, broker, investment banker or other firm
or person retained or employed by it in connection with the transactions
contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.03 Other Rights and Remedies Not Affected
 
The indemnification rights of the parties under this Article V are independent
of and in addition to such rights and remedies as the parties may have at Law or
in equity or otherwise for any misrepresentation, breach of warranty or failure
to fulfill any agreement or covenant hereunder on the part of any party hereto,
including the right to seek specific performance, rescission or restitution,
none of which rights or remedies shall be affected or diminished hereby.
 
Article VI.              MISCELLANEOUS
 
Section 6.01 Further Assurances
 
Subject to the terms of this Agreement, each of Buyer and the Sellers shall
execute such documents and other instruments and take such further actions as
may be reasonably required to carry out the provisions hereof and consummate the
transactions contemplated hereby.
 
Section 6.02 Entire Agreement.
 
This Agreement embodies the entire agreement and understanding among Buyer, the
Company and each of the Sellers with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof.   No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 
Section 6.03 Amendment; Waiver.
 
(a) The terms and provisions of this Agreement may be modified or amended only
by written agreement executed by all parties hereto.
 
(b) The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions.  No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar.  Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.
 
Section 6.04 Assignment.
 
The rights and obligations under this Agreement may not be assigned by either
party hereto without the prior written consent of the other party.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.05 Governing Law.
 
This Agreement (and the schedules hereto) shall be governed by and interpreted
and enforced in accordance with the Laws of Hubei Province, P.R.C., without
giving effect to any choice of Law or conflict of Laws rules or provisions of
Hubei Province that would cause the application of the Laws of any jurisdiction
other than those of Hubei Province or the P.R.C.
 
Section 6.06 Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
Section 6.07 Notice.
 
Any notice, request, demand, waiver, consent, approval or other communication
which is required or permitted hereunder shall be in writing and shall be deemed
given (a) on the date established by the sender as having been delivered
personally, (b) on the date delivered by a private courier as established by the
sender by evidence obtained from the courier, (c) on the date sent by facsimile,
with confirmation of transmission, if sent during normal business hours of the
recipient, if not, then on the next business day, or (d) on the fifth day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications, to be valid, must be addressed as follows:
 

if to Buyer, to:  Aoxin Tianli Group, Inc.
Suite K, 12th Floor, Building A, Jiangjing Mansion
228 Yanjiang Ave., Jiangan District, Wuhan City
Hubei Province, China 430010
    with a copy to:  Eaton & Van Winkle LLP
Attn: Vincent J. McGill
3 Park Avenue, 16th floor
New York, New York 10016
   
if to Seller:
to the address set forth opposite such Seller’s name in Schedule A attached
hereto.

 
Section 6.08 Specific Performance.
 
The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof in
any court of the P.R.C. or Hubei Province, located in Hubei Province, this being
in addition to any other remedy to which they are entitled at law or in
equity.  In addition, each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of any  provincial court sitting in Hubei Province
in the event any dispute between the parties hereto arises out of this Agreement
solely in connection with such a suit between the parties, (b) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court and (c) agrees that it will not bring any
action relating to this Agreement in any court other than a provincial court
sitting in Hubei Province.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.09 Severability
 
Each party agrees that, should any court or other competent authority hold any
provision of this Agreement or part hereof to be null, void or unenforce­able,
or order any party to take any action inconsistent herewith or not to take an
action consistent herewith or required hereby, the validity, legality and
enforceability of the remaining provisions and obligations contained or set
forth herein shall not in any way be affected or impaired thereby, unless the
foregoing inconsistent action or the failure to take an action constitutes a
material breach of this Agreement or makes the Agreement impossible to perform
in which case this Agreement shall terminate.
 
Section 6.10 Headings.
 
The captions appearing in this Agreement are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
and intent of this Agreement or any of the provisions hereof.
 
Section 6.11 Interpretation
 
The parties have participated jointly in the negotiation and drafting of this
Agreement. Any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.
 
Section 6.12 Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute a
single agreement.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature page to Stock Purchase Agreement]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
[BUYER]
Aoxin Tianli Group, Inc.
     
By: /s/ Ping Wang
 
  Ping Wang
 
  Chairman & CEO
    [SELLERS] Hubei Aoxin Science and Technology Group Co., Ltd.

 

  By: Ping Wang   /s/ Guoqiang Wan  
Name: Ping Wang 
Title: Chairman
Guoqiang Wan        
/s/ Ting Liu
Ting Liu
/s/ Jin Liu
 Jin Liu
       
/s/ Li-Na Deng
Li-Na Deng 
/s/ Hai Liu
Hai Liu

 
 
 

--------------------------------------------------------------------------------

 
                                                  
           Schedule A



Sellers List / Purchase Price Table


Name of Seller
 
(with address)
No. of Company Shares
 
 
                        Purchase Price
 
     
Firm Shares
 
 
 Escrow Shares
 
Hubei Aoxin Science & Technology Group Co., Ltd.
Add.: Room 3M-3, 3rd floor, Zhonghuan Mansion, No.31 Yunlin Street, Jiang’an
District, Wuhan City, Hubei Province, China
 
22,500,000
 
1,075,000
   
Ting Liu (shares held of record for Jin Wu)
Add.:  No. 3-1, Unit 1, #4 Building, No. 48 East Road of Huahui Yuan, Yubei
District, Chongqing City, China
 
 
15,000,000
 
 
806,000
   
Guoqiang Wan
Add.: No.2401, Power Supply Bureau Building, Wuqinhuayuan, No.21 Wuliercun,
Hanyang District, Wuhan City
 
 
5,000,000
 
 
268,000
 
 
 
 Li-Na Deng (shares held of record for Hai Liu)
Add.: Building 84, No. 2 West Zone, No. 1037 Luoyu Road, Hongshan District,
Wuhan City
 
 
7,500,000
     
 
403,000

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule B
 
Earn Out Payment Schedule


Fiscal Year Ending December 31,
 
Target Net Income
     
2014
 
RMB 2,600,000
     
2015
 
RMB 6,800,000
     
2016
 
RMB 10,500,000

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule C
 
Subsidiaries
 
Wuhan Orange Optical Networking Technology Development Co., Ltd.







